Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite and vague.  Which element constitutes “a container?”  How can an edge tape in the form of a wound-up roll is considered to be a container?  In so far the claim is understood as “the tape what is wound up and holding the material” meets the limitations of the claim.
Claims 5-6, 8 are indefinite and vague as explained in claim 1.
Regarding claim 1, the phrase "in particular in a detachable manner" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
preferably at least substantially rotationally symmetrical" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  
Regarding claim 8, the phrase "in particular acting in the manner of clamping jaws" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Regarding claim 9, the phrase "in particular wherein the clamping direction" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Regarding claim 10, the phrase "preferably arranged centrally on the disk-shaped base body" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  
Regarding claim 10, the phrase "in particular wherein the clamping elements" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
In claim 11, line 3, the phrase, “a first connecting element (14) and/or the rotary element,” is indefinite and vague.  Examiner cannot determine whether the features stated above are inclusive together or exclusive in alternative form.
Regarding claim 12, the phrase "in particular wherein the fixing element" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1862949 A2.
Regarding claim 1, EP ‘949 discloses an edge tape cassette (see figure 1) for receiving edge tapes 5 comprising a cassette housing 2, in which a winding core 6 is arranged, which fixedly holds an edge tape (i.e., one end is inherently secured to the hub, which is clamped, claim 14), that is existent as a container in the form of wound-up roll (i.e., 4 as a roll abuts the receiving element 7, as same as applicant’s claimed device, claim 5), the edge tape cassette additionally has a receiving element 7 which is rotatably mounted in the edge tape cassette and on which the winding core 6 is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1862949 A2, in view of Turley et al., U.S. Patent No. 7063285 B1.
As stated above, EP ‘949 shows the receiving element 7 has a base body with three arms rather than a disk shaped and symmetrical.
Turley ‘285 shows a receiving element (near 56 or 58) has a base body 59 that is a t least substantially disk shaped and symmetrical, see figures 1-2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of EP ‘949 to include a disk shape and .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1862949 A2, in view of Hofbauer, U.S. Patent No. 3779476.
As stated above, EP ‘949 shows output rollers (16-17) near the exit point 14, but doesn’t explain if the rollers can be clamped.
Hofbauer ‘476 shows a clamping apparatus 66 for clamping the tape 24 and releasing the clamping apparatus 66 would release the tape, and located inside the cassette housing (60, 70), see figure 5.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of EP ‘949 to include a clamping apparatus as suggested by Hofbauer ‘476, to control the tape being dispensed from the cassette housing.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Allowable Subject Matter
Claims 6, 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK

/SANG K KIM/Primary Examiner, Art Unit 3654